DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant is reminded that newly submitted claim directed to an invention that was independent or distinct from the invention originally claimed might be deemed constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim; Yuchul et al. US PGPUB 20180309513 A1.

Regarding claim 12. Kim teaches A terminal comprising: 
a receiver (Fig. 3, Radio/Antenna 330/335) that receives assignment information of an uplink resource in downlink; ([0010] the BS may transmit a slot format indicator (SFI) to the UE. The SFI may indicate the transmission direction for each of the plurality of symbols included in one or more slots.) and 
a transmitter (Fig. 3, Radio/Antenna 330/335) that performs uplink transmission by using the uplink resource, ([0121] In some embodiments, the SFI may indicate any of the uplink-centric slot formats shown in FIG. 9. These slot formats vary in aggregation level, i.e., the number of slots that are combined together to form a continuous uplink region. The main use cases for these uplink-centric slot formats are PUSCH and/or PUCCH transmission.) wherein 
the receiver receives data by a sidelink resource in a first slot, ([0134] In some embodiments, one or more of the states of the SFI may be used to indicate that side link (SL) transmission is enabled… A side link transmission is a device-to-device transmission (e.g., UE to UE, or vehicle to vehicle, etc.).and 
the transmitter performs uplink transmission in a second slot adjacent to the first slot. (Fig. 8, slot 2-3 as S and U, and slot 12-13 as S and U.  see [0115] In NR, the slot format indicator (SFI) indicates whether a slot is downlink (DL), uplink (UL), sidelink (SL), blank (reserved),   [0116] an SFI may be included in any of the slots of the frame.) 

Regarding claim 13. Kim teaches  The terminal as claimed in claim 12, wherein the sidelink resource is a resource designated by control information for scheduling of sidelink transmission. ([0115] In NR, the slot format indicator (SFI) indicates whether a slot is downlink (DL), uplink (UL), sidelink (SL)… [0117] The slot format indicator (SFI) may be included in group common PDCCH.) 

Regarding claim 14. Kim teaches A communication system comprising: a terminal (Fig. 2, 106)  comprising: 
a receiver (Fig. 3, Radio/Antenna 330/335) that receives assignment information of an uplink resource in downlink; ([0010] the BS may transmit a slot format indicator (SFI) to the UE. The SFI may indicate the transmission direction for each of the plurality of symbols included in one or more slots.) and 
and a transmitter (Fig. 3, Radio/Antenna 330/335) that performs uplink transmission by using the uplink resource, ([0121] In some embodiments, the SFI may indicate any of the uplink-centric slot formats shown in FIG. 9. These slot formats vary in aggregation level, i.e., the number of slots that are combined together to form a continuous uplink region. The main use cases for these uplink-centric slot formats are PUSCH and/or PUCCH transmission.) 
wherein the receiver receives data by a sidelink resource in a first slot, ([0134] In some embodiments, one or more of the states of the SFI may be used to indicate that side link (SL) transmission is enabled… A side link transmission is a device-to-device transmission (e.g., UE to UE, or vehicle to vehicle, etc.).and 
the transmitter performs uplink transmission in a second slot adjacent to the first slot. (Fig. 8, slot 2-3 as S and U, and slot 12-13 as S and U.  see [0115] In NR, the slot format indicator (SFI) indicates whether a slot is downlink (DL), uplink (UL), sidelink (SL), blank (reserved),   [0116] an SFI may be included in any of the slots of the frame.) 
a base station (Fig. 2, Base Station 102)  comprising a transmitter (Fig. 4, Radio 430, Communication Chain 432 and Antenna 434) that transmits the assignment information. ([0010] the BS may transmit a slot format indicator (SFI) to the UE. The SFI may indicate the transmission direction for each of the plurality of symbols included in one or more slots.)

Regarding claim 15. Kim taches A communication method executed by a terminal, the communication method comprising: receiving assignment information of an uplink resource in downlink; ([0010] the BS may transmit a slot format indicator (SFI) to the UE. The SFI may indicate the transmission direction for each of the plurality of symbols included in one or more slots.) and 
performing uplink transmission by using the uplink resource, ([0121] In some embodiments, the SFI may indicate any of the uplink-centric slot formats shown in FIG. 9. These slot formats vary in aggregation level, i.e., the number of slots that are combined together to form a continuous uplink region. The main use cases for these uplink-centric slot formats are PUSCH and/or PUCCH transmission.) 
wherein the receiver receives data by a sidelink resource in a first slot, ([0134] In some embodiments, one or more of the states of the SFI may be used to indicate that side link (SL) transmission is enabled… A side link transmission is a device-to-device transmission (e.g., UE to UE, or vehicle to vehicle, etc.).and 
the transmitter performs uplink transmission in a second slot adjacent to the first slot. (Fig. 8, slot 2-3 as S and U, and slot 12-13 as S and U.  see [0115] In NR, the slot format indicator (SFI) indicates whether a slot is downlink (DL), uplink (UL), sidelink (SL), blank (reserved),   [0116] an SFI may be included in any of the slots of the frame.) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468